DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites distance calculator circuitry to “determine a distance between the process in the first mapping and the process in the second mapping”.  This teaching is not supported in originally filed specification.  The specification discloses NUMA distance as a measurement between a processor and a memory [para. 0034] – specifically, a measurement of time to access the memory.  There is no teaching in the specification to indicate that distance is a measure between a process in a first mapping and a process in a second mapping.  Additionally, it is not entirely clear what “distance” in this context (i.e., distance between processes vs. distance of a processor to a memory) would mean.  Similar reasoning may be applied to the other independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process comprising steps of identifying that a metric exceeds a threshold, determining a mapping of a physical core to a logical core, and calculating a distance based on a first and second mapping.  Comparison of a metric to a threshold is an evaluation that can be performed in the human mind.  Determining a mapping of a logical core to a physical core can also be performed in the human mind because it merely involves designating an abstract entity (a logical core), or creating an association for the abstract entity, to a physical object (a physical core).  Calculating a distance can also be performed in the human mind, inasmuch as the broadest reasonable interpretation (BRI) based on the claim language and applicant’s disclosure provides no reasonable basis for precluding such a calculation from being performed in the human mind.  Additionally, the Examiner notes that the claim recites a mapping as indicative of a move of a process from a physical core to another physical core.  The use of “indicative” implies a level of indirectness that does not require the process to actually be moved – i.e., the mapping indicates the move rather than actually moving the process.  The BRI of “indicative” therefore also encompasses mental steps.  
This judicial exception is not integrated into a practical application because:
the mental process does not improve the functioning of a computer or any other technology, in and of itself, without application of the process;
the mental process, by definition, does not require the use of a particular machine;
the mental process does not effect a transformation or reduction of an article to a different state or thing without application of the process;
additional claim elements (circuitry, kernel layer, CPU, etc.) merely serve to establish a technological environment for the steps of comparing, determining a mapping, and calculating a distance. 
Claim 21 additionally recites a metric collection agent to collect metrics associated with the CPU.  This step amounts to mere data gathering, which represents insignificant extra-solution activity that fails to integrate the mental process into a practical application.  The dependent claims also fail to integrate the mental process into a practical application because they merely provide additional details for the types of data manipulated by the process, or they merely communicate an intended effect of the process.  Apart from steps to specifically apply the result, the mental process has no real-world effect and therefore fails to provide practical application.
The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements represent well-understood, routine, and conventional activity.  Official notice is taken that collecting metrics associated with a CPU in general, and collecting temperature data associated with a CPU in particular, is a well-understood, routine, and conventional activity.  Collection of CPU temperature data is well-known in the art, for example, in order to evaluate processor performance, workload, power consumption, etc.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10-12, 15, and 16 of U.S. Patent No. 11,048,540. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims are anticipated by, and/or are obvious variants of, the patent claims.
Application claim 21 recites a metric collection agent circuitry, wear level, agent circuitry, policy processor circuitry, and distance calculator circuitry configured to provide a number of functions.  Patent claim 1 recites a processor configured to implement a metric interface, a policy processor, and a distance calculator to perform equivalent functions recited with variant language.  For example, application claim 21 recites that the metric collection agent circuitry collects “metrics associated with the CPU, the CPU including a plurality of physical cores, ones of the plurality of physical cores mapped to ones of logical cores by a first mapping”.  Patent claim 21 recites a metric interface to “collect a first metric representative of a property of the central processor unit from a metric collection agent, the central processing unit including a first physical core and a second physical core, the first physical core and the second physical core mapped to first and second logical cores by a map”.  It would have been obvious to one of ordinary skill in the art that the alternative language of application claim 21 is equivalent to patent claim 1.  Additionally, dependent application claims 22-29 recite features that can be found in patent claims 1 (adjusting a metric/property, transparency to OS/application layer, NUMA distance), 2 (kernel layer), 3 (kernel layer), 6 (temperature as a metric/property measured), and 10 (frequency of remapping, i.e., amount of time to subsequent remapping).  Application claims 30-45 are comparable in scope to application claims 21-29, and are rejected on the same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsirkin et al., U.S. Patent Application Publication No. 2014/0245295, discloses a NUMA multiprocessor system that updates a data structure storing memory access latencies upon detecting that a virtual processor has been moved from a first physical processor to a second physical processor [abstract].
Cheng et al., U.S. Patent No. 7,797,512, discloses a system that remaps a virtual core to a different physical core to reduce a memory latency [col. 23, lines 12-18].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov